Citation Nr: 1604117	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 20 percent rating for his left ankle sprain

As noted in the October 2013 remand, the representative has alleged an alternate theory of CUE in the August 2013 Brief with respect to the denial of service connection for left ankle sprain in the April 1993 rating decision, and has raised the issue of CUE in the April 1993 rating decision with respect to the denial of service connection for a nervous condition for the first time.  These issues were previously referred, but have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Thus the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2013 remand, the Veteran was scheduled for a VA examination in April 2014, at the Bay Pines VA Medical Center in Bay Pines, Florida.  However, prior to the date of the VA examination, the Veteran called the local RO and indicated that he would miss his scheduled VA examination at the VA hospital in Bay Pines, Florida, because his truck had broken down in Georgia.  The Veteran requested that a VA examination be rescheduled for a later date.  No attempts have been made to reschedule the Veteran's examination.  In the January 2016 Appellate Brief, the Veteran's representative reiterated the possibility that the Veteran's condition has worsened since the last VA examination in June 2008.  Good cause having been shown, the Veteran should be provided another opportunity to report for a VA examination.  

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also indicated in a July 2010 statement that he had applied for Social Security disability benefits.  To date, no effort has been undertaken to obtain records related to this claim.  To ensure a complete evidentiary record, on remand such records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated since June 2014.  

2.  Contact the Social Security Administration and request all available records related to any application for benefits from that agency.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left ankle sprain.  The entire record must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left ankle sprain, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  In doing so, the examiner should consider the Veteran's allegations of no pain-free motion in the left ankle, the need to use a cane to ambulate, and that his ankle is effectively ankylosed.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  The examiner should also discuss the functional impact of the Veteran's left ankle sprain.  The rationale for any opinion offered should be provided.

4.  Then, the AOJ should readjudicate the increased rating claim.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


